456 F.2d 278
UNITED STATES of America, Plaintiff-Appellee,v.Paul Joseph THERISEAUD, Defendant-Appellant.
No. 71-2025.
United States Court of Appeals,Fifth Circuit.
Feb. 28, 1972.

C. D. Moyers, Moyers & Searls, El Paso, Tex., for defendant-appellant.
Seagal V. Wheatley, U. S. Atty., Victor K. Sizemore, Edward Marquez, Asst. U. S. Attys., El Paso, Tex., William S. Sessions, U. S. Atty., San Antonio, Tex., for plaintiff-appellee.
Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of violating Title 21 U.S.C.A., Sec. 176a through the alleged importation of 53 pounds of marihuana into the United States from Mexico.  The sole assignment of error is that the district court erred in denying appellant's motion for acquittal based on the claimed insufficiency of the evidence.


2
We have carefully considered the evidence.  It was more than ample to make an issue for the jury and to support the jury verdict of guilty.


3
The judgment of conviction is affirmed.